t c summary opinion united_states tax_court george and susan gist petitioners v commissioner of internal revenue respondent docket no 30224-07s filed date carter vest for petitioners jeremy l mcpherson for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure for respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and an accuracy-related_penalty under sec_6662 the remaining issue sec_1 for decision are whether petitioners are entitled to deductions for sec_179 expenses with respect to a vehicle ford f-250 automobile insurance vehicle license fees and gasoline fuel and oil and whether petitioners are liable for the accuracy-related_penalty under sec_6662 background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference when the petition was filed petitioners resided in california in george gist mr gist and susan gist mrs gist resided in oroville california mr gist worked for all metals 1petitioners presented neither evidence nor argument that they are entitled to their claimed deductions or to allowances greater than the amounts that respondent determined with respect to custom hire other rent water sec_179 expenses consisting of a quad a quad trailer acres of olive trees a storage building and six duck blinds a special depreciation allowance under sec_168 and a depreciation allowance for 7-year_property with a dollar_figure basis for depreciation petitioners are therefore deemed to have conceded or abandoned the issues see 87_tc_56 61_tc_311 petitioners also concede that the adjustments to their itemized_deductions are computational matters inc in or around santa clara california mr gist also owned and operated an olive orchard and pastured cows collectively the farm activity mrs gist owned and operated reflections hair and nail studio in oroville petitioners also established and operated g s hunting club g s hunting club consists of quality duck and goose hunting on acres of land near princeton california petitioners rented that land for dollar_figure for the hunting season they sold three memberships in g s hunting club at dollar_figure each to richard nodlinski aaron scott mr scott and clayton mccoy for the hunting season petitioners operated g s hunting club during each hunting season through on or about date petitioners purchased a ford f-250 for dollar_figure which included a service_contract of dollar_figure and license and titling fees of dollar_figure on their federal_income_tax return they elected under sec_179 to expense the cost of the ford f-250 they did not maintain during a written log of their expenditures or uses of their ford f-250 or other vehicles petitioners’ federal_income_tax return was prepared by a certified_public_accountant c p a the income and expenses of g s hunting club and petitioners’ farming activity were reported on a single schedule f profit or loss from farming which described their principal product as olives cattle the schedule f reported gross_income of dollar_figure which consisted of sales of livestock and produce of dollar_figure and other income of dollar_figure and total expenses of dollar_figure for a dollar_figure farm loss respondent examined petitioners’ federal_income_tax return during the examination petitioners signed on date a form_870 waiver_of_restrictions_on_assessment_and_collection of deficiency in tax and acceptance of overassessment in which they agreed to the assessment of additional income_tax of dollar_figure and an accuracy-related_penalty of dollar_figure thereafter on date respondent mailed a notice_of_deficiency to petitioners i burden_of_proof discussion the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden to prove that the determinations are in error see rule a 290_us_111 see also 503_us_79 stating that deductions are strictly a matter of legislative grace and taxpayers bear the burden of proving that they are entitled to claim the deduction but the burden_of_proof on factual issues that affect the 2mr gist conceded that petitioners understated g s hunting club’s income by dollar_figure ie they should have reported dollar_figure not dollar_figure taxpayer’s tax_liability may be shifted to the commissioner if the taxpayer introduces credible_evidence with respect to the issue and the taxpayer satisfies certain conditions sec_7491 and petitioners have not alleged that sec_7491 applies and they have neither complied with the substantiation requirements nor maintained all required records see sec_7491 and b accordingly the burden_of_proof remains on them ii sec_162 sec_179 sec_274 sec_280f sec_6001 and the regulations thereunder sec_162 authorizes a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business and when property is used in a trade_or_business or held_for_the_production_of_income the taxpayer may be allowed a depreciation deduction sec_167 and sec_168 alternatively in certain circumstances the cost of sec_179 property may be expensed and deducted in the year that the property is placed_in_service sec_179 if the property is used for both business and other purposes then the portion of the cost that is attributable to the business use is eligible for expensing under sec_179 but only if more than percent of the use is for business purposes sec_1_179-1 sec_3see sec_179 for the definition of the term sec_179 property income_tax regs in addition the deduction allowable under sec_179 with respect to any listed_property is subject_to the limitations of sec_280f b and d in the same manner as if it were a recovery deduction allowable under sec_168 sec_280f sec_1_280f-2t temporary income_tax regs fed reg date the term listed_property is defined to include passenger automobiles and any other_property used as a means of transportation sec_280f and ii the term passenger_automobile means any four-wheeled vehicle that is manufactured primarily for use on public streets roads and highways and is rated at big_number pounds gross vehicle weight or less in the case of a truck or van sec_280f the parties have stipulated that the gross vehicle weight of the ford f-250 is big_number pounds the ford f-250 therefore is excepted from the definition of passenger_automobile see sec_280f consequently petitioners’ deduction for depreciation and sec_179 expenses on schedule c profit or sec_280f and d limits the depreciation deduction for passenger automobiles to certain amounts for the applicable_recovery_period see revproc_2003_75 sec dollar_figure and 2003_2_cb_1018 for the applicable_amounts of the limitations sec_280f provides that if listed_property is not used predominantly in a qualified_business_use then the depreciation deduction for the property is determined under sec_168 relating to the alternative_depreciation_system ie the straight-line method rather than sec_168 loss from business is not limited by sec_280f see supra note but the catch all provision of sec_280f relating to any other_property used as a means of transportation nevertheless applies and because the exception in sec_280f c does not apply the ford f- is listed_property in addition the ford f-250 is not a qualified_nonpersonal_use_vehicle in short petitioners’ deductions for sec_179 expenses automobile insurance vehicle license fees and gasoline fuel and oil must be substantiated in accordance with sec_274 and sec_6001 and the regulations thereunder generally sec_274 provides that no deductions are allowed for gifts listed_property traveling entertainment amusement or recreation unless substantiated sec_6001 requires taxpayers to keep records sufficient to establish the amounts of the items required to be shown on their federal_income_tax returns if the taxpayer establishes that he has incurred a 6the term listed_property does not include any other_property used as a means of transportation if substantially_all of the use of it is in a trade_or_business of providing to unrelated persons services consisting of the transportation of persons or property for compensation or hire sec_280f 7the flush language of sec_274 provides that any qualified non-personal-use vehicle as defined in sec_274 is not subject_to the substantiation requirements of sec_274 see sec_1_274-5t temporary income_tax regs fed reg date for a list of examples of vehicles that constitute qualified non-personal-use vehicles deductible expense yet is unable to substantiate the exact amount the court may estimate a deductible amount in some circumstances 39_f2d_540 2d cir but the court cannot estimate a taxpayer’s expenses with respect to the items enumerated in sec_274 50_tc_823 affd per curiam 412_f2d_201 2d cir rodriguez v commissioner tcmemo_2009_22 sec_274 and the regulations thereunder require taxpayers to substantiate their deductions for listed_property by adequate_records or sufficient evidence to corroborate the taxpayer’s own testimony as to the amount of the expenditure eg the cost of acquisition maintenance or repairs or other expenditures the amount of each business use and total use by establishing the amount of its business mileage and total mileage in the case of automobiles and other means of transportation time ie the date of the expenditure or use and the business_purpose for the expenditure or use sec_1_274-5t temporary income_tax regs fed reg date the regulation further provides that taxpayers must maintain and produce such substantiation as will constitute proof of each expenditure or use sec_1_274-5t temporary income_tax regs fed reg date written evidence has considerably more probative value than oral evidence and the probative value of written evidence is greater the closer in time it is to the expenditure or use id although a contemporaneous log is not required a record made at or near the time of the expenditure or use that is supported by sufficient documentary_evidence has a higher degree of credibility than a subsequently prepared statement id the corroborative evidence required to support a statement not made at or near the time of the expenditure or use must have a high degree of probative value to elevate the statement and evidence to the level of credibility reflected by a record made at or near the time of the expenditure or use supported by sufficient documentary_evidence id to satisfy the adequate_records requirement the taxpayer shall maintain an account book a diary a log a statement of expense trip sheets or a similar record and documentary_evidence that in combination are sufficient to establish each element of expenditure or use sec_1_274-5t temporary income_tax regs fed reg date the adequate record must be prepared or maintained in such manner that each recording of an element or use is made at or near the time of the expenditure or use sec_1_274-5t temporary income_tax regs supra ‘ m ade at or near the time of the expenditure or use’ means that the elements of an expenditure or use are recorded at a time when in relation to the use or making of an expenditure the taxpayer has full present knowledge of each element of the expenditure or use sec_1_274-5t temporary income_tax regs supra the level of detail required in an adequate record to substantiate the taxpayer’s business use may vary depending on the facts and circumstances sec_1_274-5t temporary income_tax regs fed reg date for example a taxpayer’s use of a vehicle for both business and personal purposes and whose only business use of the vehicle is to make deliveries to customers on an established route may satisfy the adequate record requirement by recording the total number of miles driven during the taxable_year the length of the delivery route and the date of each trip at or near the time of the trips or by establishing the date of each trip with a receipt record of delivery or other documentary_evidence id sec_1_274-5t temporary income_tax regs supra provides that a written_statement of the business_purpose is generally required in order to constitute an adequate record of business_purpose unless the business_purpose is evident from the surrounding facts and circumstances for example in the case of a salesman calling on customers on an established sales route a written explanation of the business_purpose of such travel ordinarily will not be required id petitioners did not keep an adequate written record with respect to the ford f-250 or their other vehicles rather their evidence consists of a computer printout from their insurer showing that they made two payments of dollar_figure in a retail installment_sale contract for the ford f-250 with a purchase_price of dollar_figure and mr gist’s testimony and that of his witness mr scott mr gist testified that he purchased the ford f-250 late in the evening on date he testified that on date he drove it from the dealership to his home in oroville put trailer hitches on it loaded it up with equipment such as the quad and placed it into service on the morning of date he testified that on the morning of date he drove the ford f-250 from his home in oroville to princeton to pick up g s hunting club’s members and he transported the members and their equipment to g s hunting club he testified that once the hunters were in their blinds the ford f-250 remained parked on g s hunting club’s property unless he took the hunters to willows california for supplies or lunch he testified that he drove to g s hunting club days starting date except for christmas because he had a 7-year-old daughter who wanted santa claus at the house according to mr gist he recalls that date was the day that he first placed the ford f-250 into service because that’s the first chance i had to make that trip with the ford f-250 it was kind of exciting he also testified that it wa sec_106 miles round trip from oroville to g s hunting club and miles round trip from g s hunting club to willows lastly he testified that he did not use the ford f-250 for any other purpose in mr scott testified that mr gist picked them up in princeton and drove them to g s hunting club and sometimes they went to willows for lunch or shells he also testified that he hunted every day from december through except christmas eve christmas day and new year’s eve mr scott recalls that he did not hunt on december and because he spent those days with his father’s family on the 24th and his mother’s family on the 25th he also added that he did not hunt on date because he was attending a new year’s eve party at a friend’s home in vacaville california that he attends every year petitioners’ evidence fails to establish the amount of each expenditure for example they provided no receipts to substantiate their claimed dollar_figure deduction for gasoline fuel and oil in addition they substantiated payments of only dollar_figure of their claimed dollar_figure deduction for insurance and payments of only dollar_figure of their claimed dollar_figure deduction for licenses moreover there is no evidence of the amount of each business use of the ford f-250 versus its total use other than mr gist’s testimony that it wa sec_106 miles round trip from oroville to g s hunting club and miles round trip from g s hunting club to willows lastly their evidence does not establish the business_purpose of each expenditure or use accordingly the court holds that petitioners are not entitled to their claimed deductions for sec_179 expenses with respect to the ford f-250 automobile insurance vehicle license fees and gasoline fuel and oil see sec_274 sec_6001 sec_1 5t c temporary income_tax regs supra the substantiation requirements are designed to encourage taxpayers to maintain records and documentary_evidence respondent’s determination is sustained iii g s hunting club 40-percent reduction for personal_use respondent determined that petitioners’ deductions8 with respect to g s hunting club should be reduced by percent because of mr gist’s personal_use mr gist testified that he quit hunting on a regular basis around on account of the death of his hunting buddy his son he testified that when he is at g s hunting club he is taking care of business such as checking water maintenance or 8respondent allowed deductions of dollar_figure for rent dollar_figure for water and dollar_figure for the quad as depreciation and sec_179 expenses making repairs and performing services for the members such as chasing down birds or calling birds for them depending on the weather according to mr gist he never used g s hunting club for that purpose ie hunting finally he testified that he is not an active hunter because the whole side of my face is all bridge which has been knocked loose twice by a shotgun and it is dollar_figure if it breaks but he also testified that he paid to hunt a couple of times at a club that opened next to g s hunting club a couple of years after he started g s hunting club to see how the property hunted and to determine whether he wanted to acquire it mr scott testified that mr gist brought everyone out to the blinds he got everything prepared he also testified that mr gist would get out of the ford f-250 unload the quad and then drive us out there shuttle us basically with our equipment petitioners have not carried their burden of proving that respondent erred in reducing the deductions for g s hunting club by dollar_figure or percent and allocating that amount as a personal_expense the disallowance of the dollar_figure as a business_expense is sustained see sec_262 rule a iv accuracy-related_penalty initially the commissioner has the burden of production with respect to any penalty addition_to_tax or additional_amount sec_7491 the commissioner satisfies this burden of production by coming forward with sufficient evidence that indicates that it is appropriate to impose the penalty or addition_to_tax 116_tc_438 once the commissioner satisfies this burden of production the taxpayer must persuade the court that the commissioner’s determination is in error by supplying sufficient evidence of reasonable_cause substantial_authority or a similar provision id in pertinent part sec_6662 and b and imposes an accuracy-related_penalty equal to percent of the underpayment that is attributable to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax sec_6662 defines the term negligence to include any failure to make a reasonable attempt to comply with the provisions of this title and the term disregard to include any careless reckless or intentional disregard negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1 b income_tax regs 9because the court finds that petitioners were negligent or disregarded rules or regulations the court need not discuss whether there is a substantial_understatement_of_income_tax see sec_6662 fields v commissioner tcmemo_2008_207 sec_6664 is an exception to the sec_6662 penalty no penalty is imposed with respect to any portion of an underpayment if it is shown that there was reasonable_cause therefor and the taxpayer acted in good_faith sec_1_6664-4 income_tax regs incorporates a facts_and_circumstances_test to determine whether the taxpayer acted with reasonable_cause and in good_faith the most important factor is the extent of the taxpayer’s effort to assess his her proper tax_liability id circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer id during the examination of petitioners’ federal_income_tax return they agreed to the assessment of additional income_tax of dollar_figure and an accuracy-related_penalty of dollar_figure at trial mr gist conceded that petitioners understated g s hunting club’s income by dollar_figure see supra note in addition petitioners effectively conceded that they are not entitled to their claimed deductions or to allowances greater than the amounts that respondent determined with respect to custom hire rent water sec_179 expenses consisting of the quad the quad trailer acres of olive trees a storage building and six duck blinds a special depreciation allowance under sec_168 and a depreciation allowance for 7-year_property with a dollar_figure basis for depreciation see supra note petitioners also have not maintained adequate books_or_records nor substantiated their deductions in accordance with sec_274 and sec_6001 and the regulations thereunder see sec_1_6662-3 income_tax regs the court therefore finds that respondent has met his burden of production petitioners were negligent and they have not established a defense for their noncompliance with the code’s requirements respondent’s determination is therefore sustained other arguments made by the parties and not discussed herein were considered and rejected as irrelevant without merit and or moot to reflect the foregoing decision will be entered for respondent
